UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARCUS DWAYNE HILL,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00211-WO-1)


Submitted:   July 21, 2014                 Decided:   July 31, 2014


Before NIEMEYER and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Michael Aus, Durham, North Carolina, for Appellant. Terry
Michael Meinecke, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marcus   Dwayne      Hill   appeals       his    conviction      and    the

seventy-eight-month sentence imposed following his guilty plea

to possession of a firearm by a convicted felon, in violation of

18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).                       On appeal, Hill’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal    but     questioning     whether    the       district     court    properly

applied     the   four-level      enhancement      found      at    U.S.   Sentencing

Guidelines Manual (“USSG”) § 2K2.1(b)(4)(B) (2012).                        Hill filed

two   pro    se    supplemental     briefs    —    in     the      first    brief,    he

challenged the USSG § 2K2.1(b)(4)(B) enhancement; in the second

brief, he argued that he was entitled to credit for time served

in state custody for the conduct underlying the instant offense,

pursuant to 18 U.S.C. § 3568 (2012).                    Finding no meritorious

grounds for appeal, we affirm.

             Both Hill and counsel question whether the district

court erred in assessing the USSG § 2K2.1(b)(4)(B) enhancement

since an unindicted suspect, not Hill, possessed the firearm

with the obliterated serial number.                Arguably, Hill has waived

appellate    review    of   the    propriety      of    the     enhancement.         See

United States v. Robinson, 744 F.3d 293, 298-99 (4th Cir. 2014)

(discussing waiver of appellate review when defendant withdrew

objection to presentence report at sentencing).                        Even if Hill

                                         2
did not validly waive appellate review, however, we conclude

that the district court did not plainly err in applying the

enhancement.          See United States v. Branch, 537 F.3d 328, 343

(4th Cir. 2008) (holding where objection not made below, review

is for plain error); see also United States v. Olano, 507 U.S.

725, 732 (1993) (providing plain error standard).

             Section        2K2.1(b)(4)(B)          of   the    Sentencing        Guidelines

provides     for      a    four-level       enhancement         where       the    defendant

possessed       a    firearm      with    an    altered        or    obliterated       serial

number.      The      enhancement        “applies        regardless     of     whether     the

defendant knew or had reason to believe that the firearm . . .

had     an   altered         or     obliterated           serial      number.”             USSG

§ 2K2.1(b)(4) cmt. n.8(B); see United States v. Brown, 514 F.3d

256, 269 (2d Cir. 2008) (finding that USSG § 2K2.1(b)(4) imposes

strict liability).           Further, a defendant is responsible for “all

reasonably          foreseeable      acts       and      omissions       of       others    in

furtherance         of     the    jointly       undertaken          criminal      activity,”

whether or not the criminal activity is charged as a conspiracy.

USSG § 1B1.3(a)(1)(B); see United States v. Kimberlin, 18 F.3d

1156,    1160       (4th   Cir.    1994)    (finding       firearm      carried      by    co-

conspirator          attributable          to       defendant         if,      under       the

circumstances, “it was reasonably foreseeable to defendant that

his co-participant was in possession of a firearm”) (internal

quotation marks and brackets omitted).

                                                3
            Upon review of the record, we conclude that it was

reasonably foreseeable to Hill that his co-participant in the

underlying attempted breaking and entering would be carrying a

firearm.     Thus,      the    district      court    did     not    err,   much     less

plainly err, in applying the USSG § 2K2.1(b)(4) enhancement.

            As    to    Hill’s   second        pro   se     argument,   that       he   is

entitled to credit for time served in state custody for the

conduct underlying the instant offense, we conclude that Hill is

not entitled to relief because the district court does not have

the   authority    to    award    credit       for   time    served.        See    United

States v. Wilson, 503 U.S. 329, 333-37 (1992) (concluding that

Attorney General, through Federal Bureau of Prisons, has sole

authority   to    award       credit   for     time    served       under   18     U.S.C.

§ 3585(b)(1) (2012)).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

The district court fully complied with Federal Rule of Criminal

Procedure 11 in accepting Hill’s guilty plea, and the sentence

is both procedurally and substantively reasonable.                      We therefore

affirm the district court’s judgment.                  This court requires that

counsel inform Hill, in writing, of his right to petition the

Supreme Court of the United States for further review.                            If Hill

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

                                           4
court   for    leave   to    withdraw   from   representation.        Counsel’s

motion must state that a copy thereof was served on Hill.                     We

dispense      with    oral   argument    because      the    facts   and   legal

conclusions     are    adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        5